[EXECUTION VERSION]
AMENDMENT NO. 1
to the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1, dated as of July 6, 2009 (the “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT is by and among (a) KENNAMETAL INC., a
Pennsylvania corporation (the “Company”), (b) KENNAMETAL EUROPE GMBH, a limited
liability company organized under the laws of Switzerland and a wholly-owned
Foreign Subsidiary of the Company (the “Foreign Borrower”; and together with the
Company, collectively, the “Borrowers”), (c) the several banks and other
financial institutions or entities from time to time party to the Credit
Agreement referred to below (the “Lenders”), and (d) BANK OF AMERICA, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).
     WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
March 21, 2006 (as amended and in effect from time to time, the “Credit
Agreement”; capitalized terms used but not otherwise defined herein shall have
the same meanings ascribed to them in the Credit Agreement);
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders amend certain of the terms and provisions of the Credit
Agreement; and
     WHEREAS, the Administrative Agent and the Required Lenders have agreed,
subject to the terms and conditions set forth herein, to so amend those certain
terms and provisions of the Credit Agreement.
     NOW, THEREFORE, the Borrowers, the Lenders, and the Administrative Agent
hereby agree as follows:
     §1. Amendment to Credit Agreement. The Credit Agreement is hereby amended
as follows:
          (a) Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by restating the definitions set forth below in their entirety as
follows:
     “Consolidated EBITDA”: for any period and without duplication (a) the sum
for such period of (i) Consolidated Net Income, (ii) interest expense of the
Company and its consolidated Subsidiaries (inclusive of nonrecurring fees which
the Company or its consolidated Subsidiaries expense as interest expense),
(iii) charges against income of the Company and its consolidated Subsidiaries
for foreign, federal, state and local income taxes, and (iv) depreciation and
amortization expense of the Company and its consolidated Subsidiaries, minus
(b) extraordinary gains to the extent included in determining such Consolidated
Net Income, all as determined on a consolidated basis in accordance with GAAP,
plus (c) any other non-cash charges, non-cash expenses or non-cash losses of the
Company or any of its consolidated Subsidiaries; provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses shall be subtracted from Consolidated Net Income in



--------------------------------------------------------------------------------



 



-2-
calculating Consolidated EBITDA in the period when such payments are made except
to the extent described in clause (d) hereof, plus (d) for periods commencing
with the fiscal quarter ending June 30, 2009 and thereafter, any cash
restructuring charges of the Company and its consolidated Subsidiaries incurred
during the four fiscal quarter period then ending (including cash payments in
respect of non-cash restructuring charges taken in a prior period), up to an
aggregate cumulative amount of $134,000,000 during the period commencing with
the fiscal quarter ending June 30, 2009 through the Termination Date.
     “Pricing Grid”: The Facility Fee Rate, Eurocurrency Applicable Margin,
Swingline Applicable Margin, Standby Letter of Credit Fee Rate and Trade Letter
of Credit Fee Rate shall be the percentages per annum set forth in the table
below opposite the Pricing Level (with Pricing Level I being the lowest and
Pricing Level V being the highest) determined by reference to the Debt Rating
(as defined below) in effect at such time:

                                                      Eurocurrency              
          Applicable                         Margin and   Standby   Trade      
          Swingline   Letter of   Letter of Pricing       Facility Fee  
Applicable   Credit Fee   Credit Fee Level   Debt Rating   Rate   Margin   Rate
  Rate
I
  >BBB+ >Baa1     0.35 %     2.15 %     2.15 %     1.625 %
II
  BBB Baa2     0.40 %     2.35 %     2.35 %     1.75 %
III
  BBB- Baa3     0.45 %     2.80 %     2.80 %     2.10 %
IV
  BB+ Ba1     0.50 %     3.25 %     3.25 %     2.45 %
V
  <BB <Ba2     0.75 %     3.75 %     3.75 %     2.80 %

     For the purpose of determining the Pricing Level, “Debt Rating” means, as
of any date of determination, the rating as determined by S&P and Moody’s (each
a “Debt Rating” and collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that in the event
that the Debt Ratings between S&P and Moody’s differ, (i) if the Debt Ratings
issued by such rating agencies differ by one level, then the Pricing Level that
is applicable to the higher Debt Rating shall apply, and (ii) if there is a
split in the Debt Ratings of more than one level, then the Pricing Level that is
applicable to the Debt Rating that is one level higher than the lower Debt
Rating shall apply. From the First Amendment Effective Date until such date that
either of S&P or Moody’s changes its Debt Rating, the Facility Fee Rate, the
Eurocurrency Applicable Margin, the Swingline Applicable Margin, the Standby
Letter of Credit Rate



--------------------------------------------------------------------------------



 



-3-

and the Trade Letter of Credit Rate shall be as set forth in Pricing Level II in
the table above.
          (b) Section 1.1 (Definitions) of the Credit Agreement is hereby
further amended by adding the following new definition in the correct
alphabetical order of such Section:
          “First Amendment Effective Date”: July 6, 2009.
          (c) Section 5 (Affirmative Covenants) of the Credit Agreement is
hereby amended adding the following new Section 5.12 immediately following
Section 5.11:
     5.12 Security Interest. In the event that the Consolidated Leverage Ratio
set forth in the most recent Compliance Certificate, commencing with the
Compliance Certificate for the fiscal period ending September 30, 2009, is
greater than 4.00:1.00 (the “Leverage Threshold”), grant the Administrative
Agent, for the benefit of the Lenders, a first priority perfected security
interest (subject to liens permitted under Section 6.3) in the Company’s and
each Subsidiary Guarantor’s domestic “accounts” and “inventory” and related
“general intangibles”, including all “proceeds” and products thereof (all of the
foregoing terms in quotation marks as such terms are defined in the Uniform
Commercial Code as in effect in the State of New York). Such security interest
shall be granted pursuant to a security agreement and related documentation
satisfactory to the Administrative Agent to be executed and delivered, together
with evidence of corporate authority and legal opinions satisfactory to the
Administrative Agent covering matters incident to the grant of such security
interest, no later than ten (10) Business Days after the date on which such
Compliance Certificate is delivered or required to be delivered. The
Administrative Agent and the Lenders agree that the amount of Obligations
secured by such grant of security shall be limited in a manner to comply with
the exception permitted in clause (ix) of the definition of “Permitted Liens” in
Section 1.1 of that certain Indenture, dated as of June 19, 2002, between the
Company as Issuer and Bank One Trust Company, N.A., as Trustee, and that certain
First Supplemental Indenture, dated as of June 19, 2002, between the Company as
Issuer and Bank One Trust Company, N.A. as Trustee.
          (d) Section 6.1 (Financial Covenants) of the Credit Agreement is
hereby amended by restating clause (a) contained in such Section 6.1 in its
entirety as follows:
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrowers set forth below to be greater than the ratio set forth below opposite
such period:



--------------------------------------------------------------------------------



 



-4-

          Four Fiscal Quarters Ending   Consolidated Leverage Ratio
Closing Date — June 30, 2009
    3.50:1.00  
September 30, 2009
    4.25:1.00  
December 31, 2009
    4.95:1.00  
March 31, 2010
    4.00:1.00  
June 30, 2010 and thereafter
    3.50:1.00  

          (e) Section 6.2 (Indebtedness) of the Credit Agreement is hereby
amended by restating clause (e)(i) of such Section 6.2 in its entirety as
follows:
     (i) Capital Lease Obligations; provided, however, that if the Consolidated
Leverage Ratio for any fiscal period ending after the First Amendment Effective
Date is greater than 3.50:1.00, neither the Borrowers nor their Subsidiaries may
incur Capital Lease Obligations in excess of $5,000,000 in the aggregate not
otherwise existing at the end of the last fiscal quarter where the Consolidated
Leverage Ratio was not greater than 3.50:1.00, until such time as the
Consolidated Leverage Ratio as set forth in a subsequent Compliance Certificate
is less than or equal to 3.50:1.00,
          (f) Section 6.2 (Indebtedness) of the Credit Agreement is hereby
further amended by deleting the “.” at the end of Section 6.2(h) and inserting
the following new proviso at the end of such Section:
     ; and provided further, that (i) from and after the First Amendment
Effective Date through September 30, 2009, neither the Borrowers nor their
Subsidiaries may incur Attributable Debt in respect of Qualified Receivables
Transactions, and (ii) thereafter, neither the Borrowers nor their Subsidiaries
may incur Attributable Debt in respect of Qualified Receivables Transactions
unless the Consolidated Leverage Ratio for the most recent fiscal period ending
on or after September 30, 2009 is less than or equal to 3.50:1.00.
          (g) Section 6.3 (Liens) of the Credit Agreement is hereby amended by
restating clause (l) of such Section 6.3 in its entirety as follows:
     (l) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction; provided however, that (i) from and after the First
Amendment Effective Date through September 30, 2009, no such Liens in connection
with a Qualified Receivables Transaction may be incurred, and (ii) thereafter,
no such Liens in connection with a Qualified Receivables Transaction may be
incurred unless the Consolidated Leverage Ratio for the most recent fiscal
period ending on or after September 30, 2009 is less than or equal to 3.50:1.00;
          (h) Section 6.3 (Liens) of the Credit Agreement is hereby further
amended by deleting the amount “$50,000,000” appearing in Section 6.3(n) and
inserting in lieu thereof the amount “$25,000,000”.



--------------------------------------------------------------------------------



 



-5-

          (i) Section 6.3 (Liens) of the Credit Agreement is hereby further
amended by adding the following new Section 6.3(o) immediately following
Section 6.3(n):
     (o) Liens in favor of the Administrative Agent, for benefit of the Lenders,
granted pursuant to Section 5.12.
          (j) Section 6.6 of the Credit Agreement is hereby amended by deleting
“Reserved” and inserting in lieu thereof the following new Section 6.6:
     6.6 Repurchases of Capital Stock. Make Restricted Payments in the form of
the purchase, redemption, repurchase or other acquisition of any Capital Stock
of the Company at any time from and after the First Amendment Effective Date
through September 30, 2009, and thereafter, make such Restricted Payments in the
form of the purchase, redemption, repurchase or other acquisition of any Capital
Stock of the Company (in each case other than purchases of shares or common
stock (or stock equivalents) from employees, officers and directors of the
Company and its Subsidiaries in connection with the exercise of outstanding
stock options effected by means of net share settlement or by the delivery to
the Company of shares of Common Stock held by such persons as payment for the
exercise price and the payment or satisfaction of withholding taxes due upon the
exercise price of stock options or the vesting of restricted stock, stock units
or other equity compensation), unless (i) the Consolidated Leverage Ratio for
the most recent fiscal period ending on or after September 30, 2009 is less than
or equal to 3.50:1.00 and (ii) after giving pro forma effect to such Restricted
Payment, the Consolidated Leverage Ratio is less than or equal to 3.50:1.00.
          (k) Section 6.9 (Off-Balance Sheet Financings) of the Credit Agreement
is hereby amended by deleting the amount “$50,000,000” appearing in such
Section 6.9 and inserting in lieu thereof the amount “$25,000,000”.
          (l) Section 6.10 (Disposition of Property) of the Credit Agreement is
hereby amended by inserting the following new proviso at the end of
Section 6.10(d):
     and provided further, that (x) from and after the First Amendment Effective
Date through September 30, 2009, no such sales of accounts receivable or related
assets or an interest therein in connection with any Qualified Receivables
Transaction may be entered into, and (y) thereafter, no such sales of accounts
receivable or related assets or an interest therein in connection with any
Qualified Receivables Transaction may be entered into unless the Consolidated
Leverage Ratio for the most recent fiscal period ending on or after
September 30, 2009 is less than or equal to 3.50:1.00;
          (m) Section 6.11 (Investments) of the Credit Agreement is hereby
amended by deleting the “.” at the end of Section 6.11(d) and inserting the
following new proviso at the end of such Section 6.11(d):
     ; and provided further, however, that if the Consolidated Leverage Ratio
for the most recent fiscal period is greater than 3.50:1.00, any acquisitions of
the assets of another Person or acquisitions of the Capital Stock of Persons
made by any Borrower or Subsidiary using cash consideration shall not exceed an
amount equal to $25,000,000 in



--------------------------------------------------------------------------------



 



-6-

the aggregate for all such acquisitions, and for the period from and after the
First Amendment Effective Date, the Borrowers shall have demonstrated, on a pro
forma basis, after giving effect to such acquisition, that the Consolidated
Leverage Ratio shall not exceed (1) 3.75:1.00 for the fiscal quarter ending
September 30, 2009, (2) 4.45:1.00 for the fiscal quarter ending December 31,
2009 and (3) 3.50:1.00 for any fiscal quarter ending thereafter.
          (n) Section 6.11 (Investments) of the Credit Agreement is hereby
further amended by deleting the “.” at the end of Section 6.11(h) and inserting
the following new proviso at the end of such Section 6.11(h)
     ; and provided further, however, that (i) from and after the First
Amendment Effective Date through September 30, 2009, no such Investments in
connection with a Qualified Receivables Transaction may be made, and
(ii) thereafter, no such Investments in connection with a Qualified Receivables
Transaction may be made unless the Consolidated Leverage Ratio for the most
recent fiscal period ending on or after September 30, 2009 is less than or equal
to 3.50:1.00.
     §2. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above upon the satisfaction of the following
conditions precedent on or prior to July 6, 2009:
          (a) Documentation. The Administrative Agent shall have received all of
the following, in form and substance satisfactory to Administrative Agent:
     (i) Duly executed and delivered counterparts of the Amendment by the
Borrowers, the Guarantors, the Administrative Agent and each of the Required
Lenders; and
     (ii) Copies from each Loan Party, certified by a Responsible Officer of
such Loan Party to be true and complete on and as of the date hereof, of (A) the
certificate of incorporation of such Loan Party (or equivalent documentation)
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, (B) the By-Laws of such Loan Party (or equivalent documentation),
(C) a good standing certificate (or equivalent documentation in any applicable
foreign jurisdiction) for such Loan Party from its jurisdiction of organization,
and (D) the records of all corporate action (or equivalent organizational
action) taken by such Loan Party to authorize (x) such Loan Party’s execution
and delivery of this Amendment, and (y) such Loan Party’s performance of all of
its agreements and obligations under this Amendment and the Loan Documents as
amended hereby, and that such resolutions are in full force and effect, were
duly adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Amendment.
          (b) No Default. On the date hereof and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.





--------------------------------------------------------------------------------



 



-7-
          (c) Fees and Expenses. The Administrative Agent, for the account of
the Persons entitled thereto, shall have received payment by the Borrowers of
all fees (including the Amendment Fee referred to below) and reasonable expenses
that are due and payable on or prior to the date hereof (including, without
limitation, legal fees that have been previously invoiced to the Borrowers);
          (d) Amendment Fee. The Administrative Agent shall have received, for
the pro rata account of each Lender that delivers its executed signature page to
this Amendment to the Administrative Agent on or prior to July 3, 2009 at
12:00 p.m. (New York City time), an amendment fee (the “Amendment Fee”) equal to
0.20% of such Lender’s Commitment.
     §3. Affirmation of the Borrowers and Subsidiary Guarantors. Each of the
Borrowers hereby affirms its absolute and unconditional promise to pay to each
Lender, each Multicurrency Lender, each Issuing Lender, the Swingline Lender,
the Euro Swingline Lender and the Administrative Agent the Loans, the
Multicurrency Loans, the L/C Obligations and all other amounts due under the
Notes, the Credit Agreement as amended hereby and the other Loan Documents, at
the times and in the amounts provided for therein. Each of the Subsidiary
Guarantors hereby affirms its guaranty of the Obligations (as defined in the
Guarantee) in accordance with the provisions of the Guarantee. Each of the
Borrowers and the Subsidiary Guarantors confirms and agrees that all references
to the term “Credit Agreement” in the other Loan Documents shall hereafter refer
to the Credit Agreement as amended hereby.
     §4. Representations and Warranties. Each of the Borrowers hereby represents
and warrants to the Administrative Agent and each Lender that:
          (a) Representations and Warranties in Credit Agreement. The
representations and warranties of the Group Members contained in the Credit
Agreement, as amended hereby, are true and correct on the date hereof (except to
the extent of changes resulting from transactions contemplated or permitted by
this Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date, which representations were true and correct as of
such date); and no Default or Event of Default has occurred and is continuing.
          (b) Authority, No Conflicts, Etc. The execution, delivery and
performance of this Amendment and all related documents and the consummation of
the transactions contemplated hereby and thereby (i) are within the corporate
(or the equivalent company) authority of each Loan Party, (ii) have been duly
authorized by all necessary corporate (or the equivalent company) proceedings,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any Loan Party is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Loan Party and (iv) do not conflict with any provision of the
constitutive documents of, or any other agreement or other instrument binding
upon, such Loan Party.
          (c) Enforceability of Obligations. This Amendment, the Notes, the
other Loan Documents, and the Credit Agreement as amended hereby constitute the
legal, valid and binding obligations of each Loan Party party thereto,
enforceable against such Loan Party party



--------------------------------------------------------------------------------



 



-8-

thereto, in accordance with their respective terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in equity or at law), and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought.
     §5. No Other Amendments. Except as expressly provided in this Amendment,
all of the terms, conditions and provisions of the Credit Agreement and the
other Loan Documents shall remain the same. It is declared and agreed by each of
the parties hereto that the Credit Agreement, as amended hereby, shall continue
in full force and effect, and that this Amendment and the Credit Agreement shall
be read and construed as one instrument.
     §6. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by each party on a separate counterpart, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Delivery of an executed signature page of
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.
     §7. Governing Law. THIS AMENDMENT IS INTENDED TO TAKE EFFECT AS AN
AGREEMENT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE WITHOUT
REFERENCE TO CONFLICTS OR CHOICE OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     §8. Headings, etc. Headings or captions used in this Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
     §9. Expenses. Each of the Borrowers agrees to pay to the Administrative
Agent, on demand by the Administrative Agent, all reasonable out-of-pocket costs
and expenses incurred or sustained by the Administrative Agent in connection
with the preparation of this Amendment (including reasonable legal fees).
[Reminder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their proper and duly authorized officers as of the
date first above written.

            KENNAMETAL INC.
      By:   /s/ Lawrence J. Lanza       Name:   Lawrence J. Lanza       Title:  
Vice President and Treasurer       KENNAMETAL EUROPE GMBH
      By:   /s/ William M. Thalman       Name:   William M. Thalman      
Title:   Managing Director             By:   /s/ Dr. Kemal Yegenoglu      
Name:   Dr. Kemal Yegenoglu       Title:   President and Managing Director    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Irene Bertozzi Bartenstein       Name:   Irene Bertozzi
Bartenstein       Title:   SVP    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Irene Bertozzi Bartenstein       Name:   Irene Bertozzi
Bartenstein       Title:   SVP    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA N.A., LONDON BRANCH,
as a Euro Swingline Lender
      By:   /s/ Irene Bertozzi Bartenstein       Name:   Irene Bertozzi
Bartenstein       Title:   SVP    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a
Co-Syndication Agent and as a Lender
      By:   /s/ Suzannah Harris       Name:   Suzannah Harris       Title:  
Vice President    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as a Co-Syndication Agent and as a Lender
      By:   /s/ Debra W. Riefner       Name:   Debra W. Riefner       Title:  
Senior Vice President    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a
Co-Documentation Agent and as a Lender
      By:   /s/ David B. Gookin       Name:   David B. Gookin       Title:  
Senior Vice President    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a
Co-Documentation Agent and as a Lender
      By:   /s/ Deborah R. Winkler       Name:   Deborah R. Winkler      
Title:   Vice President    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as Lender
      By:   /s/ Joanne Nasuti       Name: Joanne Nasuti         Title:  Vice
President      

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA, as a Lender
      By:   /s/ Debra L. McAllonis       Name: Debra L. McAllonis        
Title: Senior Vice President      

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Mark Skrzynski       Name:  Mark Skrzynski        
Title:   Corporate Banking Officer      

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK, as a Lender
      By:   /s/ William M. Feathers         Name:  William M. Feathers      
Title:  Vice President    

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD., as a Lender
      By:   /s/ Raymond Ventura        Name:  Raymond Ventura       Title:  
Deputy General Manager  

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ James Janovsky        Name:  James Janovsky       Title:   Vice
President  

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            INTESA SANPAOLO S.P.A., as a Lender
      By:   /s/ Francesco Di Mario        Name:   Francesco Di Mario      
Title:  FVP           By:   /s/ Robert Wurster         Name:  Robert Wurster    
  Title:  SVP  

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a
Lender
      By:   /s/ Tsang-Pei Hsu       Name:   Tsang-Pei Hsu       Title:   VP &
Deputy General Manager  

[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



RATIFICATION OF OBLIGATIONS
     Each of the undersigned Subsidiary Guarantors hereby (a) acknowledges and
consents to the foregoing Amendment and each Borrower’s execution thereof;
(b) ratifies and confirms all of its respective obligations and liabilities
under the Loan Documents to which it is a party and ratifies and confirms that
such obligations and liabilities extend to and continue in effect with respect
to it, and that it continues to guarantee, the Obligations of the Company under
the Credit Agreement; (c) acknowledges and agrees that such Subsidiary Guarantor
does not have any claim or cause of action against the Administrative Agent or
any Lender (or any of its respective directors, officers, employees or agents);
and (d) acknowledges, affirms and agrees that such Subsidiary Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.
Agreed and Acknowledged as of the date first above written:
SUBSIDIARY GUARANTORS:

          KENNAMETAL WIDIA HOLDINGS INC.    
 
       
By:
  /s/ Lawrence J. Lanza    
Name:
Lawrence J. Lanza
   
Title:
  Vice President and Treasurer    
 
        KENNAMETAL HOLDINGS EUROPE, INC.    
 
       
By:
  /s/ Lawrence J. Lanza    
Name:
 
Lawrence J. Lanza
   
Title:
  Vice President and Treasurer    
 
        KENNAMETAL EXTRUDE HONE CORPORATION
 
       
By:
  /s/ Lawrence J. Lanza    
Name:
 
Lawrence J. Lanza
   
Title:
  Vice President and Treasurer    

[Signature Page to Amendment No. 1 to Credit Agreement — Ratification of
Obligations]

 